In re Elizey, Oliver; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 279-657.
Granted. Relator’s amended sentence, imposed on January 28,1992, is hereby vacated, and the district court is ordered to resen-tence the relator after a hearing at which the relator and the prosecution are allowed to present evidence and argument regarding *375the intent of the original sentencing judge. State v. Husband, 593 So.2d 1257 (La.1992).
CALOGERO, C.J., not on panel.